DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2020 and 10/18/2022 have been received and considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:
It appears applicant intended “the sensor” to read --a sensor-- because the term “sensor” is not mentioned in the independent claim. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“monitoring part” established in in claim 1.
“driving guide part” established in claim 1.
“autonomous driving part” established in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The following paragraphs show corresponding structure for the claim limitations using the generic placeholder:
“monitoring part” structure in paragraphs 0033, 0036, and 0041, wherein the corresponding structure is a processor and associated computer programming for performing the claimed function;
“driving guide part” structure in paragraphs 0033, 0036, and 0050, wherein the corresponding structure is a processor and associated computer programming for performing the claimed function;
“autonomous driving part” structure in paragraphs 0033, 0036, and 0051, wherein the corresponding structure is a processor and associated computer programming for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 20 recites the limitation "the guiding". The limitation “the guiding” is unclear on whether it is referring to assisting the driver (see independent claims 12 and 17), or if it is referring to a different guiding step. Therefore, there is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination in this Office Action, it is understood that the limitation “the guiding” in Claims 15 and 20 are referring to “assisting the driver by providing information on the level of necessary attention to the driver” in Claims 12 and 17 respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-12, 14-17, 19-20 are rejected under 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more. Here, independent claim 1 recites, in part, monitoring the attention level of a driver, a driving guide part configured to receive the level of driving attention, determining a level of necessary attention required, and providing the driver with information on the level of necessary attention such that the level of driving attention satisfies the level of necessary attention. Independent claims 12 and 17 recite, in part, monitoring the attention level of a driver, determining a level of necessary attention required for an autonomous driving level, and assisting the driver by providing the level of necessary attention. 
The limitation monitoring the attention level of a driver, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the generic computer components. That is, other than reciting “a monitoring part”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a monitoring part” language, “monitoring” in the context of this claim encompasses the user manually determining the current attention level of the driver. Similarly, the limitation a driving guide part configured to receive the level of driving attention, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a driving guide part” language, “receiving” in the context of this claim encompasses a user receiving the level of driving attention via communication between their eyes and their brain. Similarly, the limitation determining a level of necessary attention required, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “driving guide part” language, “determining” in the context of this claim encompasses a user mentally determining an attention level at which the driver should meet. Similarly, the limitation providing the driver with information on the level of necessary attention such that the level of driving attention satisfies the level of necessary attention, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “driving guide part” language, “providing” in the context of this claim encompasses a user verbally communicating with the driver that they are not meeting a required attention threshold whilst driving. Similarly, the limitation assisting the driver by providing the level of necessary attention, as drafted, is a process that, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “assisting” in the context of the claim encompasses the user providing information to the driver on the required attention level such that the driver meets the level of required attention. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 12, and 17 recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claims 1, 12, and 17 recite the following additional elements: (i) using a monitoring part to perform the monitoring step; (ii) using a driving guide part to perform the receiving, determining, and providing steps; (iii) assisting the driver by providing information on the level of necessary attention such that the driver meets the satisfied level of necessary attention. The monitoring part, driving guide part, and assisting step are recited at a high-level of generality (i.e. as generic processors performing a generic computer function of monitoring a driver, communicating with the monitoring part, analyzing the monitored data, and outputting the result of the data analysis) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements of the monitoring part and the driving guide part do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 12, and 17 relate to an abstract idea.
Claims 1, 12, 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a monitoring part perform the monitoring step, as well as the element of the driving guide part to perform the receiving, determining, and providing steps, are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims are not patent eligible. 
	With regards to dependent claims 2-6, 8-11, 14-16, and 19-20, these claims are not deemed to provide significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 USC § 101. Regarding claims 2 and 16, the claims recite a monitoring part that collects status information on the state of the vehicle or the driver using a sensor, however this does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding claim 3, the claim recites a sensor comprising a camera, biometric sensor, sound sensor, motion sensor, or contact sensor. This does not recite significantly more because, as discussed above with regards to claim 1, the type of sensor amounts to extra solution activity, and is not providing an inventive concept. Regarding claim 4, the claim recites the status information comprises a driver’s gaze, whether the driver’s hand is on a steering wheel, or the driver’s seat position. This does not recite significantly more because the type of information does not change its character as information. Regarding claim 5, the claim recites the level of driving attention is determined to be high or low based on the gaze direction of the driver, whether the hand of the driver is on or off the steering wheel, or whether the seat location of the driver is close to the acceleration/deceleration or not. This does not recite significantly more because, similarly to claim 4, the type of information does not change its character as information. Regarding claim 6, the claim recites an autonomous driving part configured to receive the level of autonomous driving attention and the level of necessary attention from the monitoring part and driving guide part respectively. This does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding claims 8, 14, and 19, the claims recite warning or reinforming the driver with the level of necessary attention when the level of necessary attention required is not satisfied. This does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component by merely providing the results of the abstract idea in a human comprehensible manner using generic computer components. Regarding claim 9, the claim recites warning or reinforming the driver with the information on the level of necessary attention using a warning light, a voice, or display inside the vehicle. This does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component by merely providing the results of the abstract idea in a human comprehensible manner using generic computer components. Regarding claims 10, 15, and 20, the claims recite a driving guide part updating the required autonomous driving level when the driving attention of the driver changes. This does not recite significantly more because it amounts to no more than mere instructions to apply the exception using a generic computer component and is directed to a step that can be performed in the human mind, such as a user making a decision to change the required autonomous driving level. Regarding claim 11, the claim recites a monitoring part collecting status information via the sensor by way of wired or wireless communications between the monitoring part and the sensor. This does not recite significantly more because the additional method of collecting information via wired or wireless communications amounts to no more than mere instructions to apply the exception using a generic computer component. 
	Accordingly, claims 1-6, 8-12, 14-17, 19-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	In contrast to claims 1-6, 8-12, 14-17, 19-20, dependent claims 7, 13, and 18 are deemed to recite significantly more that would transform the claimed subject matter to patent-eligible subject matter under 35 USC § 101 because these claims recite subject matter that cannot reasonably be performed in the human mind in the context of the claimed invention. For example, with regards to claims 7, 13, and 18, performing the autonomous driving function when the level of driving attention satisfies the level of necessary attention amounts to significantly more that what can reasonably be performed in the human mind to actively perform an autonomous driving function once an attention threshold has been met. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jardine (US 2021/0024097) in view of Fields (US 10,618,523).

Regarding Claim 1, Jardine teaches:
A driver management system comprising (Paragraph 0368): 
a monitoring part configured to determine a level of driving attention of a driver of a vehicle (Figure 2: Sensing Means 230; Paragraphs 0368-0369); 
and a driving guide part configured to (Paragraph 0364): 
receive the level of driving attention from the monitoring part (Paragraphs 0176, 0364), 
determine a level of necessary attention required according to an autonomous driving level of the vehicle (Paragraphs 0137, 0364). 
However, Jardine does not teach:
providing the driver with information on the level of necessary attention such that the level of driving attention satisfies the level of necessary attention.
Fields, in the same field of endeavor, teaches:
providing the driver with information on the level of necessary attention such that the level of driving attention satisfies the level of necessary attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29). 

Regarding Claim 2, modified Jardine teaches:
The driver management system of claim 1, 
wherein the monitoring part collects status information on a state of the vehicle or the driver through a sensor provided in or on the vehicle (Paragraph 0153), 
and determines the level of driving attention of the driver through the status information (Paragraph 0153).  
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations. 

Regarding Claim 3, modified Jardine teaches: 
The driver management system of claim 2, wherein the sensor comprises:
a camera (Paragraph 0154), 
a biometric sensor (Paragraph 0154), 
a sound sensor, 
a motion sensor, 
or a contact sensor (Paragraph 0153), 
and is operated toward the vehicle or the driver from a position inside or outside the vehicle (Paragraph 0153). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 4, modified Jardine teaches: 
The driver management system of claim 2, wherein the status information comprises: 
a driver's gaze (Paragraph 0154), 
whether a driver's hand is positioned on a steering wheel (Paragraph 0153), 
or a driver's seat position. 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 5, modified Jardine teaches: 
The driver management system of claim 4, wherein the monitoring part determines that: 
the level of driving attention of the driver is high when: 
the driver's gaze is directed forward (Paragraph 0154), 
or when the driver's hand is positioned on the steering wheel (Paragraph 0153), 
or when the driver's seat position is close to acceleration and deceleration devices of the vehicle, 
and determines that the level of driving attention of the driver is low when: 
the driver's gaze is directed from a front to another points, 
or when the driver's hand is not positioned on the steering wheel (Paragraphs 0137, 0153, 0450), 
or when the driver's seat position is not close to the acceleration and deceleration devices of the vehicle. 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 6, modified Jardine teaches: 
The driver management system of claim 1, further comprising: 
an autonomous driving part configured to control an autonomous driving function of the vehicle (Paragraph 0013), 
wherein the autonomous driving part is configured to receive the level of driving attention and the level of necessary attention from the monitoring part and the driving guide part, respectively (Figure 1: Controller 110, Means 140, 150; Paragraph 0176). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 7, modified Jardine teaches: 
The driver management system of claim 6, 
wherein the autonomous driving part is configured to perform the autonomous driving function of the vehicle according to a required autonomous driving level when the level of driving attention of the driver satisfies the level of necessary attention required according to the required autonomous driving level (Paragraph 0364). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 8, Jardine teaches: 
The driver management system of claim 6. 
However, Jardine does not teach: 
the driving guide part configured to warn the driver or reinform the driver with the information on the level of necessary attention when the level of driving attention of the driver does not satisfy the level of necessary attention required according to the required autonomous driving level.
Fields, in the same field of endeavor, teaches:
the driving guide part configured to warn the driver or reinform the driver with the information on the level of necessary attention when the level of driving attention of the driver does not satisfy the level of necessary attention required according to the required autonomous driving level (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 9, Jardine teaches: 
The driver management system of claim 8. 
However, Jardine does not teach:
the driving guide part configured to warn the driver or reinform the driver with the information on the level of necessary attention in a manner including a warning light, a voice, or a display inside the vehicle.
Fields, in the same field of endeavor, teaches: 
the driving guide part configured to warn the driver or reinform the driver with the information on the level of necessary attention in a manner including a warning light, a voice, or a display inside the vehicle (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 10, Jardine teaches: 
The driver management system of claim 1, 
However, Jardine does not teach: 
when the level of driving attention of the driver is changed, the driving guide part updates the autonomous driving level required according to the changed level of driving attention. 
Fields, in the same field of endeavor, teaches: 
when the level of driving attention of the driver is changed, the driving guide part updates the autonomous driving level required according to the changed level of driving attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 11, modified Jardine teaches: 
The driver management system of claim 1, 
wherein the monitoring part collects status information via the sensor by way of wired or wireless communications between the monitoring part and the sensor (Paragraph 0588). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 12, Jardine teaches: 
A method of operating a driver management system, the method comprising (Paragraph 0368): 
monitoring a driver of a vehicle to determine a level of driving attention of the driver (Figure 2: Sensing Means 230; Paragraphs 0368-0369); 
determining a level of necessary attention required according to a required autonomous driving level (Paragraph 0364); 
However, Jardine does not teach: 
assisting the driver by providing information on the level of necessary attention to the driver such that the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention.
Fields, in the same field of endeavor, teaches: 
assisting the driver by providing information on the level of necessary attention to the driver such that the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 13, modified Jardine teaches: 
The method of claim 12, further comprising: 
after the assisting the driver, performing an autonomous driving function of the vehicle, wherein the autonomous driving function of the vehicle according to the required autonomous driving level is performed when the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention (Paragraph 0364). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 14, Jardine teaches: 
The method of claim 12. 
However, Jardine does not teach: 
after the assisting the driver, reinforming the driver, wherein the driver is warned or reinformed with the information on the level of necessary attention when the level of driving attention determined in the monitoring of the level of driving attention of the driver does not satisfy the level of necessary attention.
Fields, in the same field of endeavor, teaches: 
after the assisting the driver, reinforming the driver, wherein the driver is warned or reinformed with the information on the level of necessary attention when the level of driving attention determined in the monitoring of the level of driving attention of the driver does not satisfy the level of necessary attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 15, Jardine teaches: 
The method of claim 12. 
However, Jardine does not teach: 
when the level of driving attention of the driver is changed after the guiding the driver, updating the autonomous driving level to update the autonomous driving level required according to the changed level of driving attention.
Fields, in the same field of endeavor, teaches: 
when the level of driving attention of the driver is changed after the guiding the driver, updating the autonomous driving level to update the autonomous driving level required according to the changed level of driving attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 16, modified Jardine teaches: 
The method of claim 12, wherein monitoring a level of driving attention of a driver comprises: 
sensing, via a sensor provided in or on the vehicle, a state of a driver of the vehicle based on sensed data obtained by the sensor (Paragraph 0153), 
and determining a current level of driving attention of the driver based on the sensed data (Paragraph 0153). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 17, Jardine teaches: 
A non-transitory computer readable program medium comprising program code, that when executed by at least one processor, cause the at least one processor to perform operations comprising (Paragraph 0368): 
receiving, from a sensor provided in or on a vehicle, monitoring information of a driver of the vehicle to determine a level of driving attention of the driver (Figure 2: Sensing Means 230; Paragraphs 0368-0369); 
determining a level of necessary attention required according to a required autonomous driving level (Paragraph 0364); 
However, Jardine does not teach: 
and assisting the driver by providing information on the level of necessary attention to the driver such that the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention.
Fields, in the same field of endeavor, teaches: 
and assisting the driver by providing information on the level of necessary attention to the driver such that the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 18, modified Jardine teaches: 
The non-transitory computer readable program medium of claim 17, wherein the program code, when executed by the at least one processor, further causes the at least one processor to perform operations comprising: 
after the assisting the driver, performing an autonomous driving function of the vehicle (Paragraph 0364), 
wherein the autonomous driving function of the vehicle according to the required autonomous driving level is performed when the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention (Paragraph 0364). 
Modified Jardine teaches this because “The vehicle may be instructed to operate in accordance with the predefined autonomous driving mode by a user or occupant of the vehicle” (Paragraph 0002), however “this may be problematic, especially when the user initiates the autonomous driving mode in unsuitable situations” (Paragraph 0003). To solve this problem, “the user characteristic(s)…may be used to determine whether an autonomous driving mode is available” (Paragraph 0007). Jardine checks if switching driving modes is doable based on the awareness of the driver, which prevents switching driving modes during unsuitable situations.

Regarding Claim 19, Jardine teaches: 
The non-transitory computer readable program medium of claim 17. 
However, Jardine does not teach: 
after the assisting the driver, reinforming the driver, wherein the driver is warned or reinformed with the information on the level of necessary attention when the level of driving attention determined in the monitoring of the level of driving attention of the driver does not satisfy the level of necessary attention.
Fields, in the same field of endeavor, teaches: 
after the assisting the driver, reinforming the driver, wherein the driver is warned or reinformed with the information on the level of necessary attention when the level of driving attention determined in the monitoring of the level of driving attention of the driver does not satisfy the level of necessary attention (Figure 6: Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Regarding Claim 20, Jardine teaches: 
The non-transitory computer readable program medium of claim 17. 
However, Jardine does not teach: 
when the level of driving attention of the driver is changed after the guiding the driver, updating the autonomous driving level to update the autonomous driving level required according to the changed level of driving attention.
Fields, in the same field of endeavor, teaches: 
when the level of driving attention of the driver is changed after the guiding the driver, updating the autonomous driving level to update the autonomous driving level required according to the changed level of driving attention (Figure 6: Alert 602; Col. 11, line 65 - Col. 12, line 45). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the management system of Jardine with the attention provider of Fields. 
One of ordinary skill in the art would have been motivated to include Fields because “…the human operator will need to change her involvement in piloting the vehicle when the vehicle shifts between levels of automation, she must be notified of the impending change. A variety of notification types are used in the system for manual control re-engagement to communicate with the human operator regarding upcoming changes in the human operator's responsibilities in piloting the vehicle.” (see Fields: Col. 3, line 64 - Col. 4, line 11). Fields determines that a driver is aware enough for a mode change using a notification system (see Fields: Col. 11, line 65 - Col. 12, line 45). Making sure the user is aware of the current state of the vehicle and its surroundings can increase passenger safety by preparing the driver for takeover (see Fields: Col. 10, lines 7-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Farrell (US 2021/0237645) teaches monitoring the current level of attention of the driver, and alerting the driver if the attention required falls below a required threshold. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR X YUNGBLUTH whose telephone number is (571)272-9920. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR X. YUNGBLUTH/Examiner, Art Unit 3669                                                                                                                                                                                                        

/Nadeem Odeh/Primary Examiner, Art Unit 3669